 


109 HR 2737 IH: Office of Correctional Public Health Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2737 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Strickland (for himself, Mr. Serrano, Mr. Waxman, Mr. Holden, Mr. Hastings of Florida, Mr. Brown of Ohio, Mrs. Christensen, Mr. Payne, Mr. McDermott, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish an Office of Correctional Public Health. 
 
 
1.Short titleThis Act may be cited as the Office of Correctional Public Health Act of 2005. 
2.FindingThe Congress finds as follows: 
(1)Approximately 2.1 million people are incarcerated in the United States. 
(2)The number of inmates held in Federal, State, and private correctional facilities rose 28 percent between midyear 1995 and 2000. 
(3)The offender population in jails turns over between 20 and 25 times each year. 
(4)At least 95 percent of those currently incarcerated will be released from custody. 
(5)Offender populations enter correctional facilities with a higher rate of infection of chronic and communicable diseases, including asthma, diabetes, hepatitis, HIV/AIDS, and tuberculosis, than is present in the general population. 
(6)The prevalence of mental illness in correctional facilities is rising. Estimates are that between 14 and 20 percent of jail inmates in 1996 had some type of anxiety disorder. In State prison facilities, it is estimated that between 22 and 30 percent have an anxiety disorder. 
(7)The prevalence of AIDS among inmates is 3.5 times higher than among the general population. 
(8)An estimated 98,500 to 145,500 HIV-positive inmates were released from prisons and jails in 1996. 
(9)According to estimates, between 12 and 15 percent of all individuals in the United States with chronic or current hepatitis B infection in 1996 spent time in a correctional facility that year. 
(10)Between 1.3 and 1.4 million inmates released from prison or jail in 1996 were infected with hepatitis C. The prevalence of hepatitis C among inmates is between 9 and 10 times higher than the estimated hepatitis C prevalence in the Nation’s population as a whole. In the United States, about 30 percent of the total population with hepatitis C virus are former prisoners or have a history of incarceration. 
(11)In 1996, an estimated 35 percent of all those in America who had tuberculosis had served time in a correctional facility. 
(12)According to estimates, substance abuse is a major characteristic of incoming prisoners. Seventy-five percent of State prisoners, and 80 percent of Federal prisoners, may be characterized as alcohol-involved or drug-involved offenders. 
3.Establishment of Office of Correctional Public HealthTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following section: 
 
1711.Office of Correctional Public Health 
(a)In generalThere is established within the Office of Public Health and Science an office to be known as the Office of Correctional Public Health (in this section referred to as the Office), which shall be headed by a director appointed by the Secretary. The Secretary shall carry out this section acting through the Director of the Office. 
(b)General duties 
(1)In generalThe Secretary shall carry out public health activities regarding individuals who are employees in Federal, State, or local penal or correctional institutions or who are incarcerated in such institutions (which activities regarding such individuals are referred to in this section as correctional health activities, and which individuals are so referred to collectively as correctional populations). Correctional health activities that may be carried out under the preceding sentence include activities regarding disease prevention, health promotion, service delivery, research, and health professions education. 
(2)Certain types of institutionsThe types of penal or correctional institutions with respect to which this section is authorized to be carried out include facilities in which individuals are held pending judicial proceedings (including individuals who are minors), facilities in which individuals are held pending administrative proceedings of the Secretary of Homeland Security with respect to citizenship and immigration services, and facilities in which individuals who are minors are held pursuant to judicial proceedings in which such individuals are found, as minors, to have engaged in violations of law. 
(c)Certain activitiesIn carrying out correctional health activities under subsection (b), the Secretary shall— 
(1)coordinate all correctional health programs within the Department of Health and Human Services; 
(2)provide technical support to State and local correctional agencies on correctional health issues; 
(3)cooperate with other Federal agencies carrying out correctional health programs to ensure coordination of such programs; 
(4)consult with, and provide outreach to, State directors of correctional health and providers of correctional health care; 
(5)facilitate the exchange of information regarding correctional health activities; and 
(6)facilitate collaboration between correctional facilities and State and local health departments. 
(d)Grants regarding hepatitis 
(1)In generalThe Secretary, in consultation with the Director of the Centers for Disease Control and Prevention, may make grants to States for the purpose of providing for correctional populations screenings, immunizations, and treatment for hepatitis A, B, and C. 
(2)Discretion of grantee regarding scope of programA State receiving a grant under paragraph (1) may expend the grant for any or all of the activities authorized in such paragraph. 
(3)Requirement of matching funds 
(A)In generalWith respect to the costs of the program to be carried out under paragraph (1) by a State, the Secretary may make a grant under such paragraph only if the State agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount not less than 20 percent of such costs ($1 for each $4 of Federal funds provided in the grant). 
(B)Determination of amount contributedNon-Federal contributions required in subparagraph (A) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(4)Certain expenditures of grantThe Secretary may make a grant under paragraph (1) only if, with respect to the activities to be carried out with the grant pursuant to paragraph (2), the State agrees that a portion of the grant will be expended to carry out such activities at penal or correctional institutions that are not facilities in which individuals serve terms of imprisonment, including facilities in which individuals are held pending judicial proceedings. 
(e)Annual reportThe Secretary shall annually submit to the Congress a report describing the correctional health activities carried out under this section. The report shall include a description of the status of correctional health activities in the United States. 
(f)Rule of construction regarding agency jurisdictionWith respect to correctional health programs that are carried out by agencies of the Public Health Service and were in operation as of the day before the date of the enactment of the Office of Correctional Public Health Act of 2005, this section may not be construed as requiring the Secretary to transfer jurisdiction for the programs from such agencies to the office established in subsection (a). 
(g)Authorization of appropriations 
(1)In generalFor the purpose of carrying out this section, other than subsection (d), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. 
(2)Grants regarding hepatitisFor the purpose of carrying out subsection (d), there are authorized to be appropriated $15,000,000 for each of the fiscal years 2006 through 2008, and $5,000,000 for each of the fiscal years 2009 and 2010.. 
 
